Citation Nr: 1231634	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-13 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disability of the left index finger.

2.  Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a right ankle fracture with degenerative changes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hallux valgus of the left foot with degenerative changes at the first metatarsophalangeal joint space, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for hallux valgus of the right foot with degenerative changes at the first metatarsophalangeal joint space, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of an undisplaced fracture to the right wrist, currently evaluated as 10 percent disabling.
7.  Entitlement to an increased rating for degenerative changes of the right long (middle) finger, third metacarpal base and capitate, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1995.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.
In January 2009 correspondence, the issues of entitlement to service connection for a psychiatric disability and Hepatitis B, as well as entitlement to a total rating based on individual unemployability were raised.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a disability of the left index finger and entitlement to an increased rating for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since December 21, 2011, the medical evidence shows the Veteran has had a marked limitation of motion of the right ankle.

2.  Prior to December 21, 2011, the Veteran's right ankle disability was not manifested by a marked limitation of motion. 

3.  Hallux valgus of the left foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot.  

4.  Hallux valgus of the right foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot.  

5.  The Veteran's right wrist disability is not manifested by ankylosis.

6.  The Veteran's right long finger disability is not manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, or by extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating, but no higher, for the Veteran's right ankle disability have been met since December 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5271 (2011).

2.  Prior to December 21, 2011, the criteria for a rating in excess of 10 percent for the Veteran's right ankle disability were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5271 (2011).

3.  The criteria for a rating in excess of 10 percent for hallux valgus of the left foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5280 (2011).

4.  The criteria for a rating in excess of 10 percent for hallux valgus of the right foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5280 (2011).

5.  The criteria for a rating in excess of 10 percent for the Veteran's right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

6.  The criteria for a compensable rating for the Veteran's right long finger disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2005, July 2009, and September 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The 2009 letters additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

At the outset, the Board observes that in an unappealed rating decision of February 1996, the Veteran was awarded service connection for the right ankle disability (a 10 percent rating was assigned), hallux valgus of the left foot (a 10 percent rating was assigned), hallux valgus of the right foot (a 10 percent rating was assigned), the right wrist disability (a noncompensable rating was assigned), and the right long finger disability (a noncompensable rating was assigned).  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of the appeal, in an August 2009 rating decision, the RO granted a 10 percent rating for the Veteran's right wrist disability, effective from May 13, 2005, the date of the Veteran's claim for an increased rating.  However, inasmuch as a higher rating is still available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that the Veteran's right ankle disability, left foot disability, and right foot disability have been assigned hyphenated diagnostic codes involving DC 5003 and DC 5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  

Arthritis due to trauma is evaluated pursuant to DC 5010, which provides that such arthritis should be rated as degenerative arthritis pursuant to DC 5003.  See 38 C.F.R. § 4.71a, DC 5010.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board further notes that terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Finally, the Board notes that the Veteran is right-hand dominant, and thus the criteria pertinent to the "major" extremity are for consideration in the analyses that follow, where pertinent.

     A.  Right Ankle

The Veteran's service-connected right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  Pursuant to DC 5271, the next higher and maximum rating of 20 percent is warranted where there is evidence of a "marked" ankle disability.  According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

On VA examination in July 2005, the Veteran complained of difficulty mowing the yard and working on even ground due to his ankle twisting.  He displayed mild instability of the anterior talofibular ligament of the right ankle.  There was no crepitus.  Dorsiflexion was from zero to 20 degrees with no pain, plantar flexion was from zero to 45 degrees with no pain, inversion was from zero to 45 degrees with no pain, and eversion was from zero to 15 degrees with no pain.  There was no additional fatigue, weakness, or lack of endurance on repetition of motion.  X-rays showed bone spurring of the medial and lateral malleoli and an old avulsion fracture of the medial malleolus.  The impression was degenerative changes of the right ankle.

On VA examination in March 2007, the Veteran complained of pain, stiffness, and difficulty walking.  On examination, the Veteran's posture was normal, and gait was normal.  He did not require assistive devices for ambulation.  Dorsiflexion was to 20 degrees with pain at 20 degrees, and plantar flexion was to 45 degrees with pain at 45 degrees.  On repetition, the Veteran's joint function was additionally limited by pain, fatigue, weakness, and a lack of endurance, but not by incoordination.  These factors additionally limited joint function by zero degrees.  The examiner attributed the Veteran's ankle pain to his disorders of the feet.

On VA examination in September 2009, the Veteran complained of pain after walking for 10 minutes and walking up stairs.  He reported flare-ups precipitated by physical activity and alleviated by rest.  He denied receiving any treatment for the condition.  The Veteran walked with a normal gait and had normal posture.  He did not receive assistive devices for ambulation.  On examination, there was tenderness distal to medial and lateral malleoli, weakness of plantar flexion and eversion, and difficulty rising to the tiptoes.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was no deformity of the ankle and no ankylosis.  Dorsiflexion was to 10 degrees with pain at 10 degrees, and plantar flexion was to 45 degrees with pain at 45 degrees.  Joint function was additionally limited by pain and weakness, but not by fatigue, a lack of endurance, or incoordination.   There was no additional degree of limited motion due to these factors.  The effect of combined conditions, including the Veteran's knees, ankle, foot disabilities, was limitation standing longer than 20 minutes, pain at work, driving over 20 minutes, and trouble with household chores.

On VA examination on December 21, 2011, the Veteran complained of pain and an inability to walk for long distances.  Plantar flexion was to 25 degrees with pain at 25 degrees, and dorsiflexion was to 10 degrees with pain at 10 degrees.  On repetitive motion, the Veteran had less movement than normal and pain on movement.  Muscle strength testing was normal.  There was no laxity and no ankylosis.  There was no malunion of os calcis or astragalus and the Veteran reported never having an astragalectomy.  He used no assistive devices to walk.  The condition impacted his ability to work due to his inability to walk long distances.

Based on this evidence, the Board finds that the record supports assignment of a 20 percent for the Veteran's right ankle disability since December 21, 2011.  The Board finds the range of motion findings on VA examination in December 2011 establish the existence of a "marked" disability as his range of motion in both dorsiflexion and plantar flexion was approximately half of what is considered normal.  Further, the examiner determined that his employment was impacted by his inability to walk long distances due to his right ankle disability.

A rating in excess of 20 percent, however, is not warranted.  Twenty percent 
is the maximum rating available under DC 5271 and as such, that code section cannot serve as a basis for a higher rating.  A higher rating is not warranted under DC 5003 as limitation of motion has been established; moreover, 20 percent is the maximum available under this code.  

A rating in excess of this is similarly not warranted under any other diagnostic code.  The only other diagnostic code pertaining to the ankle that allows a rating in excess of 20 percent is DC 5270, which requires ankylosis of the ankle at particular degrees in dorsiflexion and plantar flexion.  This is not established by the evidence.  The December 2011 examiner specifically indicated there is no ankylosis.  As such, the Veteran is not entitled to a rating in excess of 20 percent under DC 5270.  The Board finds there are no other diagnostic codes for application.  

Prior to December 21, 2011, a rating in excess of 10 percent was not warranted for the Veteran's right ankle disability.   With the exception of the dorsiflexion measurement taken on VA examination in September 2009, the Veteran's range of motion of the ankle prior to December 2011 was consistently normal.  He did not display any problems with gait or posture.  Assistive devices were never required.  Given this, the Board cannot find the presence of a "marked" ankle disability for this time period.

The Board considered all other diagnostic codes pertaining to the ankle but none provide the basis for an increase in excess of 10 percent prior to December 21, 2011.  DC 5003 does not provide the basis for an increased evaluation because limitation of motion was documented on VA examination in September 2009; moreover, the evidence does not show involvement of two or more major joints or two or more minor joint groups.  DC 5270 and DC 5272 require evidence of ankylosis, which is not supported by the evidence above.  DC 5273 does not apply because it requires evidence of malunion of os calcis or astragalus.  There is no evidence of this in the file, including on any x-ray report.  Similarly, DC 5274 requires evidence of astragalectomy.  There is no objective medical evidence of this procedure, or of any surgery since service, in the claims file.  For these reasons, an increased rating is not warranted under any other diagnostic code pertaining to the ankle for this time period.  

In reaching these determinations, the Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  Despite this, the July 2005 examiner found no pain on motion.  The March 2007 and September 2009 examiners found that the Veteran's pain, fatigue, weakness, and a lack of endurance additionally limited joint function by zero degrees.  The December 2011 examiner found that repetitive motion caused less movement than normal and pain on movement, but did not specify the amount of lost movement due to pain.  Moreover, the Board emphasizes that when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206.  For all of these reasons, the Board finds that the current ratings assigned adequately compensate the Veteran's functional loss, pain, and weakness resulting from his right ankle disorder. 

In sum, the weight of the credible evidence demonstrates that the right ankle disability warrants a rating of 20 percent, but no higher, since December 21, 2011, and a 10 percent rating prior thereto.  

     B.  Hallux Valgus of Left and Right Feet

The Veteran is currently in receipt of a 10 percent rating for hallux valgus of the left foot, and a 10 percent rating for hallux valgus of the right foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5280.  Under Diagnostic Code 5280, unilateral hallux valgus is assigned a maximum 10 percent disability when there has been a foot operation with resection of the metatarsal head or when the disorder is severe and equivalent to amputation of a great toe.  

On VA examination in July 2005, the Veteran had no limitations on walking or standing with his shoe inserts.  He had no pain in the metatarsal phalangeal joint areas.  He has pain in the anterior part of this long arch.  He had no pain the heel and had no treatment other than the inserts.  He did not wear special shoes.  He had not missed work because of his feet.  On examination, there was no evidence of painful motion, edema, weakness or instability.  The Achilliles tendons were midline and nontender.  There was no evidence of abnormal weightbearing.  X-rays showed bilateral hallux valgus with degenerative changes of the first metatarsalphalanageal joints.

On VA examination in March 2007, the Veteran complained of pain at a level of 5/10 in his feet.  The pain was elicited by physical activity and flexing and was relieved by rest.  He also complained of weakness, stiffness, and swelling.  He denied receiving treatment for his feet.  His posture and gait were normal, and examination of the feet did not reveal any signs of abnormal weightbearing.  He did not require assistive devices for ambulation.  On examination, there was tenderness of the feet bilaterally.  Pes planus, pes cavus, hallux rigidus, and hammertoes were not present.  Morton's metatarsalgia was not present.  The Veteran's hallux valgus of the right foot was characterized as moderate, and hallux valgus of the left foot was also moderate.  There was no resection of either metatarsal head.  He had no limitation with standing and walking.  He required arch supports but the symptoms and pain were not completely relieved by these. 

On VA examination in September 2009, the Veteran denied having pain, weakness, stiffness, swelling, or fatigue either at rest or while standing or walking.  The toes had never been infected and the Veteran denied ever being hospitalized for the disability.  He reported no treatment.  He reported no functional impairment.  On examination, the Veteran was diagnosed with bilateral hallux valgus, plantar fasciitis, and metatarsalgia.  His feet did not reveal painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints bilaterally.  There was tenderness of the plantar surfaces bilaterally.  The Veteran's Achilles tendon was normal.  There was no pes cavus.  There was no pes planus, hammertoes, Morton's metatarsalgia, or hallux rigidus.  His hallux valgus angulation was characterized as slight bilaterally.  He had no limitation with standing or walking.  He wore shoe inserts.  X-rays were normal bilaterally. He was found to have a linear scar 5 x 0.3 centimeters on the left, and a 4.5 x 0.3 centimeter scar on the right, that were not painful, had no skin breakdown, were superficial, without inflammation or keloids, and caused no limitation of function.  The effect of combined conditions, including the Veteran's knees, ankle, foot disabilities, was limitation standing longer than 20 minutes, pain at work, driving over 20 minutes, and trouble with household chores.

On VA examination in December 2011, the Veteran was diagnosed with bilateral hallux valgus and plantar fasciitis.  He did not have Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion or non union of tarsal or metatarsal bones, weak foot, or any other foot injuries.  His hallux valgus had no symptoms.  No scars were found.  Assistive devices were not required and there was no impact on the Veteran's work due to his hallux valgus.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for hallux valgus of either foot.  A 10 percent evaluation represents the maximum schedular criteria under Diagnostic Code 5280. Consequently, the Veteran is not entitled to evaluations in excess of 10 percent under that diagnostic code.   

The Veteran is also not entitled to an increased evaluation for bilateral hallux valgus under Diagnostic Code 5003.  He has already been assigned a 10 percent evaluation for his disabilities, and the evidence does not show involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

A rating in excess of this is similarly not warranted under any other diagnostic code.  There are four other diagnostic codes pertaining to the feet that allow for ratings in excess of 10 percent.  These include DC 5276 for flatfoot, DC 5278 for claw foot (pes cavus), DC 5283 for malunion or nonunion of tarsal or metatarsal bones, and DC 5284 for "other" foot injuries.  

As for DC 5276, the Board notes that in a May 2010 rating decision, the Veteran was separately service-connected for plantar fasciitis with metatarsalgia and residuals of bilateral plantar fibroma excision and assigned a noncompensable rating under DC 5276.  The Veteran did not appeal this rating decision.  Accordingly, this disability is not on appeal and will not be addressed further.

As for DC 5278, the evidence consistently shows that the Veteran does not have claw foot.  Similarly, pertaining to DC 5283, there is no evidence of a malunion or nonunion of the tarsal or metatarsal bones, including on any x-ray report.  There is no evidence to the contrary of these findings.

Under DC 5284, a 20 percent evaluation is contemplated for a moderately severe foot injury.  The Board cannot find the presence of a moderately severe foot injury here.  The Veteran's gait and posture have been consistently normal, and other than shoe inserts, he has required no treatment.  There has been no evidence of abnormal weightbearing.  No objective evidence of functional limitation due to his foot disability have ever been found.  Further, examiners have characterized the Veteran's hallux valgus as slight and moderate.  For these reasons, the Board cannot find that the Veteran's left or right foot disabilities can be characterized as moderately severe.

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported and the evidence does not show that he has lost functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  Again, he is able to ambulate without assistive devices, and the mild findings on the multiple examination reports are not consistent with a finding that there is loss of use of either foot.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5167 (2011).  For all of these reasons, DC 5284 cannot provide the basis for a higher rating.

In reaching these decisions, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected foot disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent ratings assigned, and no higher.  The Board observes that the Veteran has complained of pain on several occasions.  However these complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Additionally, as above, when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston, 10 Vet. App. at 80 (1997).  For all of these reasons, the Board finds that the preponderance of the evidence is against increased evaluations for the Veteran's degenerative joint disease and hallux valgus of the right foot.

The Board has also considered whether the record supports the assignment of separate, compensable ratings for the scars on the Veteran's feet, as described by the September 2009 VA examiner.  During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim for an increased rating prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  Regardless, a compensable rating is not warranted for the scars.  At the outset, it is unclear whether the scars are even related to the Veteran's hallux valgus.  Additionally, the areas of the scars do not exceed 6 square inches (39 square centimeters), the scars are not unstable, painful on examination, and they do not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hallux valgus, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

     C.  Right Wrist

The Veteran has been assigned a 10 percent disability rating for his right wrist disability under Diagnostic Code 5215, the code for limitation of motion of the wrist.  Under this code, a maximum 10 percent rating is warranted where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion/extension, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I (2011).  

On VA examination in July 2005, the Veteran complained of pain in his right wrist.  He stated he had not missed work because of the wrist.  On examination, he displayed normal ulnar and radial deviation without instability.  He had dorsiflexion from zero to 70 degrees, and palmar flexion from zero to 80 degrees with pain in the dorsum of the right wrist at 80 degrees.  Five repetitions of his right wrist range of motion did not produce fatigue, weakness, or a lack of endurance.  There was no objective evidence of tenderness.  X-rays revealed a negative examination with no degenerative changes.

In a February 2008 VA treatment record, the Veteran complained of tingling in the fingers. Phalen's test was positive on both wrists and carpal tunnel compression was negative.  Strength testing of the adductor pollicis function showed some weakness on the left side only.  The Veteran was prescribed wrist splints.

On VA examination in May 2009, the Veteran complained of constant pain in the wrist with a level of 10/10.  The pain was elicited by physical activity and relieved by rest and wrist support.  The Veteran reported being treated with hydrocodone and tramadol.  He reported functional impairment involving reduced flexibility and awkwardness when trying to write, grasp, hold items, and use a keyboard.  On examination, tenderness was found.  There were no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Dorsiflexion was to 50 degrees with pain at 50 degrees, palmar flexion was to 55 degrees with pain at 55 degrees, radial deviation was to 20 degrees with pain at 20 degrees, and ulnar deviation was to 45 degrees with pain at 45 degrees.  Joint function was additionally limited by pain, but not by fatigue, weakness, a lack of endurance, or incoordination.  The additional functional loss was to zero degrees.

On VA examination in August 2009, the Veteran's wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.

On VA examination in December 2011, palmar flexion was to 80 degrees or greater with no evidence of pain, and dorsiflexion was to 70 degrees or greater without pain.  The Veteran was able to repetitively use the wrist with no additional limitation of motion.  No tenderness was found.  Muscle strength testing was normal.  The examiner specifically found there was no ankylosis.  There was no impact of the Veteran's right wrist disability on his ability to work. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his right wrist disability.  Under DC 5215, 10 percent is the maximum disability rating available, as such, this code cannot serve as a basis for an increased disability rating.  

The only other potentially applicable diagnostic code pertaining to the wrist is Diagnostic Code 5214, which requires ankylosis for its application.  Ankylosis has been defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524, 530 (1999) (citing Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 86.).  

Ankylosis is not demonstrated by the evidence in this case.  The range of motion findings described above, combined with the December 2011 examiner's explicit statement that the Veteran does not have ankylosis renders this diagnostic code inapplicable.  As such, the Board simply cannot find that a disability rating in excess of 10 percent is warranted under Diagnostic Code 5214.  The Board finds there are no other diagnostic codes for application here.  

The Board additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  The July 2005 examiner found no objective evidence of pain, fatigue, weakness, or a lack of endurance.  While the May 2009 examiner found that joint function was additionally limited by pain, the additional functional loss was to zero degrees.  The August 2009 examiner found that joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  The December 2011 examiner found that the Veteran was able to repetitively use the wrist with no additional limitation of motion.  The Board has carefully considered this evidence but simply cannot find that any functional loss due to pain approximates ankylosis.  Additionally, as above, when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston, 10 Vet. App. at 80 (1997).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right wrist disability, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

     D.  Right Long (Middle) Finger

At the outset, the Board notes the Veteran is separately service-connected for a disability of the right index finger, in addition to the right middle finger, and has also sought service connection for a disability of the right hand, the left index finger, and carpal tunnel syndrome.  The medical record is replete with findings pertinent to these other disabilities.  The evidence discussed below, however, will focus exclusively on the information necessary for rating the Veteran's disability of the right middle finger.

The Veteran's service-connected right long (middle) finger disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227-5229.  DC 5229 pertains to limitation of motion of the index or long finger.  Under this code, the next higher rating of 10 percent is warranted with evidence of a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees.

For digits II through V, the metacarpophalangeal (MP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 1.  

On VA examination in July 2005, the examiner found no joint dysfunction in the hand or any lack of motion.  There was no joint instability.  There was no tenderness of any joint of the hand.

On VA examination in May 2009, the Veteran complained of constant pain in the finger traveling to the wrist.  He described the pain as aching and sharp and the level as 9/10.  The pain was elicited by physical activity and relieved by rest.  He was not receiving any treatment for the disability.  On examination, the Veteran could tie shoelaces, rip paper, and fasten buttons without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  There was no gap with the thumb attempting to oppose any finger.  His hand strength was normal.  Flexion of the DID joint was to 70 degrees, flexion of the PIP joint was to 110 degrees, and flexion of the MP joint was to 90 degrees.  Joint function was additionally limited by pain, but not by fatigue, weakness, a lack of endurance, or incoordination.  There was no additional limitation in degree.

On VA examination in August 2009, the Veteran could tie shoelaces, tear paper, and fasten buttons without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  There was no gap with the thumb attempting to oppose any finger.  Hand strength was normal.  Flexion of the PIP joint was to 110 degrees, flexion of the MP joint was to 90 degrees, and flexion of the DIP joint was to 70 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  X-ray findings of the right hand were within normal limits.

On VA examination in December 2011, There was no limitation of motion or painful motion found of any finger or thumb.  There was no gap between the thumb pad and any finger.  There was no gap between any fingertip and the proximal transverse crease of the palm in attempting to touch the palm with fingertips.  There was no limitation of extension.  There was no functional loss or functional impairment of any finger or thumb.  There was no tenderness to palpation.  Hand strength was normal.  There was no ankylosis of any finger or thumb.  There was no impact of the Veteran's finger disability on his ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his right long finger disability.  The record is devoid of evidence of a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or of extension limited by more than 30 degrees.

A rating in excess of this is similarly not warranted under any other diagnostic code.  Ratings applicable to the fingers and thumb are found in diagnostic codes 5216 through 5230.  Codes 5216 through 5227 pertain to the fingers and thumb, and all require some form of ankylosis, either favorable or unfavorable.  This is simply not shown by the medical evidence.  

Other diagnostic codes contain notes that require consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  In this case, there is no evidence that the Veteran's right middle finger is so painful or non-functional that it should be equated to amputation. 

The Board has additionally considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown.  The Board has considered the Veteran's functional loss based on painful motion, however, the Board cannot find that this approximates the level of severity contemplated for higher rating under the applicable diagnostic codes.  As noted, higher ratings for the fingers require evidence of ankylosis, which is not approximated by his pain.  Moreover, the July 2005 examiner found no objective evidence of pain.  While the May 2009 examiner found that joint function was additionally limited by pain, there was no additional limitation in degree.  The August 2009 examiner found that joint function was not additionally limited by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  The December 2011 examiner found no evidence of painful motion.  For all of these reasons, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's right middle finger disability on the basis of functional loss due to pain or weakness.
For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right long finger, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

     E.  All Claims

In assessing the severity of the Veteran's disabilities, the Board has considered the Veteran's assertions, and those of his family and friends regarding his symptoms, which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings for each disability require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions, and those of his family and friends, are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those presently assigned.

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the disability of the right ankle, bilateral feet, right wrist, or right middle finger. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Since December 21, 2011, entitlement to a disability rating of 20 percent, but no higher, for residuals of a right ankle fracture with degenerative changes is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

Prior to December 21, 2011, an evaluation in excess of 10 percent for residuals of a right ankle fracture with degenerative changes is denied.

An evaluation in excess of 10 percent for hallux valgus of the left foot with degenerative changes at the first metatarsophalangeal joint space is denied.

An evaluation in excess of 10 percent for hallux valgus of the right foot with degenerative changes at the first metatarsophalangeal joint space is denied.

An evaluation in excess of 10 percent for residuals of an undisplaced fracture to the right wrist is denied.

A compensable evaluation for degenerative changes of the right long (middle) finger, third metacarpal base and capitate is denied.



REMAND

Additional development is necessary before the claims remaining on appeal can be properly adjudicated.  

With regard to the claim for entitlement to service connection for a disability of the left index finger, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran was diagnosed with involuntary cramping of the hand intrinsic muscles of the left index finger, due to possible carpal tunnel syndrome, as documented in a February 2008 VA treatment record.  Service treatment records reveal that in January 1973 the Veteran was found to have a foreign body in his left hand following an accident sustained while fishing on the Chattahoochee river at Ft. Benning, Georgia.  X-ray reports indicate that a 7 x 5 millimeter metallic pellet adjacent to the metacarpophalangeal joint of the index finger of the left hand, approximately 2-3 millimeters below the skin, was removed.  The wound was irrigated.  The injury was sutured and dressed.  A VA opinion addressing the possibility of any relationship between the Veteran's current symptoms and the in-service event has not yet been sought, and is necessary to properly adjudicate the claim.

With regard to the Veteran's low back strain, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).   Here, the record contains conflicting findings as to whether there is neurological symptomatology associated with the Veteran's disability.  On VA examination in December 2011, the examiner found the Veteran has mild radiculopathy of the bilateral lower extremities involving the sciatic nerve.  Records both preceding and subsequent to this, however, suggest that this symptomatology is due to his non-service connected diabetes mellitus.  For example, in a December 2008 VA treatment record, the Veteran was diagnosed with acute and chronic low back pain, with decreased sensation in the extremity due to diabetic neuropathy.  On VA examination in May 2009, the examiner opined that the Veteran's bilateral lower leg sensation loss was at least likely as not due to his diabetes mellitus.  There were no signs of permanent nerve root involvement related to his low back.  In a VA medical record of May 2012, the Veteran complained of pain and numbness of the legs.  The examiner found this may be due to peripheral neuropathy due to diabetes.  He was diagnosed with chronic lumbar/lumbosacral/sacroiliac area pain and dysfunction complicated by hip flexor muscle hypertonicity and core muscle dysfunction.  He was not diagnosed with any neurological or nerve disorder related to his low back.

Additionally, in a June 2012 letter, the Veteran complained of a worsening of his low back symptoms.  Specifically, he alleged that he is currently unable to sit or stand comfortably for any extended period of time, and that the disability interferes with the performance of his job and with driving.  This symptomatology was not present at the time of the last VA examination in December 2011; to the contrary, the Veteran denied any impact of the disability on his ability to work.  For all of these reasons, the Board finds that an updated VA examination is necessary to properly adjudicate this claim.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including the Veteran's Virtual VA file, currently includes treatment records dated to April 2012 from the VA Puget Sound Health Care System, American Lake Division, and to March 2012 from the Seattle Division, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the American Lake Division (dated since April 2012), and from the Seattle Division (dated since March 2012.)  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be afforded a VA orthopedic examination to address the nature and etiology of his disorder of the left index finger.  The examiner is to be provided access to the claims folder and Virtual VA.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (e.g. 50 percent probability or greater) that the Veteran's disorder of the left index finger is in any way causally related to military service.  

In so doing, the examiner should specifically discuss the January 1973 incident in which a 7 x 5 millimeter metallic pellet adjacent to the metacarpophalangeal joint of the index finger of the left hand was removed.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be made available to the examiner.  

3.  Schedule the Veteran for VA orthopedic and neurological examinations in order to determine the current severity of his lumbar spine disability.  

The orthopedic findings must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  
	
The neurological findings must include an opinion as to whether it is at least as likely as not (e.g. 50 percent probability or greater) that the Veteran's current pain and sensation problems in the bilateral lower extremities are due to his lumbar spine disorder as opposed to his non-service connected diabetes mellitus.  If due to the spine disorder, the examiner must specifically indicate which nerves, if any, are involved, and indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO should readjudicate the claims. All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


